Citation Nr: 1729190	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to June 9, 2016, and a rating in excess of 70 percent from that date for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to December 1964 and from December 1967 to April 1969, to include service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO, inter alia, reopened and granted service connection for PTSD, assigning an initial rating of 50 percent and an effective date of January 26, 2007 (the date of the filing of the application to reopen the claim for service connection for PTSD).  In December 2008, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for PTSD.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

As the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2013, based upon several written statements in which the Veteran reported that he had retired early as a result of his PTSD symptoms, the Board expanded the appeal to include the matter of entitlement to a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board also remanded the claims for a higher initial rating for PTSD and for a TDIU to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.

After accomplishing further action, in a December 2016 rating decision, the AOJ partially granted the Veteran's claim for a higher initial rating for PTSD, awarding a 70 percent rating, effective June 9, 2016 (the date of a VA examination).  However, inasmuch as higher ratings for PTSD is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating-now characterized to encompass the staged ratings assigned-remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, in a December 2016 supplemental SOC (SSOC), the AOJ continued a 50 percent rating prior to June 9, 2016, and a 70 percent rating from June 9, 2016, for PTSD, as well as denied TDIU, and returned the matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claim for a higher initial rating for PTSD is set forth below.  The remaining claim for a TDIU is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the January 26, 2007 effective date of the award of service connection to June 8, 2016, the evidence is, at least, relatively evenly balanced on whether the Veteran manifested psychiatric symptoms of the type and extent, frequency and/or severity (as appropriate) that no more than occupational and social impairment with major deficiencies in most areas, such as family relations, judgment, thinking, and mood.

3.  At no point have symptoms of the type and extent, frequency and/or severity (as appropriate) to indicate total occupational and social impairment due to PTSD been shown.

3.  The schedular criteria are adequate to rate the Veteran's PTSD at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent, but no higher, rating for PTSD, from January 26, 2007, to June 8, 2016, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met at any pertinent point.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, March 2007 and September 2007 pre-rating letters provided notice to the Veteran regarding the information and evidence needed to substantiate his claim (which was then an application to reopen the claim for service connection for PTSD).  These letters also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2008 rating decision reflects the initial adjudication of the claim after issuance of these letters.  

After the May 2008 award of service connection for PTSD and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, a March 2010 SOC set forth the applicable criteria for higher ratings for PTSD (the timing and form of which suffices, in part, for Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, his sister, his friend, and his representative.  The Board finds that no further action to develop the claim herein decided, prior to appellate consideration, is required.

As for the September 2013 remand, the Board, in part, instructed the AOJ to obtain outstanding VA treatment records and to provide the Veteran with a VA examination for PTSD.  In response, updated VA treatment records were obtained, and the Veteran was subsequently afforded a VA examination in June 2016.  Accordingly, the Board finds that, with respect to the higher initial rating claim, the AOJ has substantially complied with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  As the AOJ has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

In this case, the 50 percent and 70 percent  ratings for the Veteran's PTSD have been assigned under DC 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

To warrant the next higher, 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF)  score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Pursuant to the DSM-IV, a GAF score from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014).]

Turning to the relevant evidence of record, an April 2007 VA psychiatry treatment note reflects the Veteran's complaints of depressed mood, difficulty sleeping, and a great deal of anxiety.  The Veteran denied delusions or hallucinations.  He was assigned a GAF score of 50.

In April 2008, in connection with what was then an application to reopen the claim for service connection for PTSD, the Veteran was first afforded a VA PTSD examination, at which time he was diagnosed with PTSD.  During that examination, he reported that he was "unhappy," that he was not in control of his emotional well-being, and that he only slept up to four hours per night in two hour segments.  He denied suicidal ideation and stated that he showered daily and shaved every other day.  He also reported the following: that he had three failed marriages; that he had a son, with whom he had a poor relationship with during the son's formative years because he was emotionally unavailable to him; that he had been with his current girlfriend for the past 24 years, but that he had some emotional difficulty in bonding with her and that he did not sleep in the same bed with her for fear of striking her during his nightmares; that he had a few friends and interacted only with family members; and that he has given up his hobbies.  He also reported that he had been working steadily as a semi-truck mechanic up until his retirement a month ago.  

On examination, the VA examiner noted the following about the Veteran: that there was no evidence of auditory or visual hallucinations; that his activities of daily living appeared to be within normal limits; that he was oriented to person, place and time; that he did not have ritualistic behaviors that interfered with his daily routine; that there was no evidence of panic attacks; and that there was no definitive reports of impulse dyscontrol.  

The VA examiner found that the Veteran experienced the following PTSD symptoms: recurrent distressing dreams; inability to recall an important aspect of the trauma; feelings of detachment and estrangement from others; restricted range of affect (i.e., not able to have loving feelings); difficulty falling or staying asleep; exaggerated startle response; and irritability or outbursts of anger.  He noted that the Veteran was able to take care of his activities of daily living, but remained self-isolating and minimally interactive with others.  He also noted that the Veteran remained somewhat isolated in his living environment with a few neighbors near his home.  He also noted that the Veteran's current relationship was fraught with problems with his psychosocial isolation, his irritability, liable temper, as well as his inability to express himself in a positive emotional manner.  He also noted that the Veteran was able to have a positive interaction with his siblings, but that overall, his group of friends in his earlier life was not available to him.  He opined that, with respect to the Veteran's functional limitation, that there was occasional decrease in work efficiency as well as inability to perform social tasks due to the Veteran's ongoing psychological symptomatology.  He assigned the Veteran a GAF score of 55.

In November 2008, the Veteran underwent a private psychological evaluation with Dr. W.A., a psychologist, at which time he was diagnosed with PTSD and mood disorder.  During that examination, he reported that he experienced extensive difficulties with anger control.  He also reported that he had a couple of friends, but that he tended to stay to himself, explaining that he did not "go to bars" and that he did not "associate."  On examination, Dr. W.A. noted that the Veteran's speech was quite normal in terms of manner and content; that the Veteran was oriented to person, place, and time; that the Veteran's immediate/recent memory fell within normal limits; and that the Veteran's remote memory appeared intact.  She also noted the following about the Veteran: that his impulse control fell below normal limits; that his form of thought was remarkable for circumstantiality; that his thought content was consistent with the presence of homicidal ideation; that his affect was labile and generally intense; that his attention capacities fell below normal limits; that his concentration abilities fell below normal limits; and that his judgment and insight fell below normal limits.  

Dr. W.A. found that the Veteran experienced the following PTSD symptoms: recurrent intrusive thoughts; recurrent nightmares; night sweats; cognitive and physiological responses to trauma cues in reaction to loud noises; persistent avoidance associated with traumatic experiences; inability to recall important aspects of the trauma which he was exposed; markedly diminished interest and participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; sense of a foreshortened future; insomnia (i.e., difficulties with sleep onset and terminal waking); severe troubles with irritability and angry outbursts; marked difficulties with anger control; concentration problems; hypervigilance; exaggerated startle responses; unable to describe his typical mood state; psychomotor agitation; fatigue and loss of energy; recurrent thoughts of death; history of suicidal ideation (with no intent); and a marked pattern of homicidal ideation (acknowledged).  She described these symptoms as severe.  She found there to be social and work-related functional impairment, as well as significant cognitive difficulties, in the form of problems with attention, concentration, and memory for events in the recent past.  She also found there to be difficulties with impulse control, as evidenced by the Veteran's difficulty with irritability and angry outbursts, and that the Veteran had homicidal tendencies.  She opined that the Veteran was unable to maintain a normal standard of living.  She assigned the Veteran a GAF score of 38 "based on his difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood."  

In a November 2008 correspondence, the Veteran's sister, a registered psychiatric nurse, indicated that the Veteran experienced the following symptoms due to his PTSD: anger, anxiety, depression, nightmares, sleeplessness, violent outbursts, irritability, and exaggerated startle response.

In a December 2009 VA psychiatry treatment note, the Veteran was assigned a GAF score of 50.  At that time, it was noted that the Veteran was oriented and had logical and coherent speech/thought processes.  Also, the Veteran denied having delusions or hallucinations.

In February 2010, the Veteran underwent another VA PTSD examination, in which he was diagnosed with PTSD and mood disorder.  At that examination, he complained of the following: losing interest in everything; irritability; avoiding other people and wanting to stay alone; "being on guard" all of the time; having nightmares one to two times weekly; avoiding certain reminders of Vietnam; and problems with sleep and concentration.  He also reported that his girlfriend of 25 years had recently left him because she "could not put up with my moods."  He also reported that he occasionally socialized with his brother, and that he had contact with his sister (with whom he was currently living with).  On examination, the VA examiner noted that the Veteran's mood was depressed and angry, and that his affect was constricted to a depressive range.  He also noted the following about the Veteran: that he had adequate hygiene; that he performed activities of daily living independently; that he had adequate attention and comprehension skills; that there were no abnormalities in his speech or behavior; that his thought processes were focused, rational, and generally logical; his remote and recent memory were good; and that his judgment and insight were fair.  The Veteran denied having any hallucinations or delusions.

The VA examiner found that the Veteran experienced the following PTSD symptoms: nightmares (one to two times per week); intrusive thoughts; avoidance associated with traumatic experiences; hyperalertness; exaggerated startle response; sleep problems; irritability; and problems with concentration.  He also found that the Veteran's PTSD symptoms contributed to the Veteran's depressive mood, his social isolation, and loss of interest.  He indicated that the Veteran's PTSD was moderate.  He opined that the Veteran's PTSD symptoms caused some impairment in his ability to enjoy certain social activities and complicated his social relationships.  He assigned the Veteran a GAF score of 55.

In a March 2010 statement, the Veteran reported that he had lost his girlfriend of 25 years and his home (having nowhere to live but with family).  He also reported that he stayed away when his siblings got together for special occasions to avoid arguments and fights, and that he isolated from some friends with whom he used to be able to spend time.  He also reported that he slept in one to two hour shifts, frequently awakened by nightmares and unable to return back to sleep.  He also reported that his irritability had gotten so bad that he thought he was going to kill someone.  He also reported that he took an early retirement because he had become so agitated toward his boss that he thought he was going to kill him.  He also reported feeling angry, sad, and hostile towards everyone.  He also endorsed having feelings of hopelessness and shame, as well as flashbacks.  He also reported that he struggled with his feelings and thoughts, and that he felt like he was going crazy.  He stated that he didn't care if he lived or died.

A May 2010 VA psychiatry treatment note indicates that the Veteran presented with continued complaints of poor sleep.  He denied having delusions or hallucinations.  On examination, the psychiatrist noted that the Veteran was oriented and had logical and coherent speech/thought processes.  He assigned the Veteran a GAF score of 50.

VA psychiatry treatment notes dated from May 2011 to August 2014, reflect assigned GAF scores ranging from 52 to 60.  During those times, it was noted that the Veteran was oriented and had logical and coherent speech/thought processes.  Also, the Veteran denied having delusions or hallucinations.

A February 2015 VA psychiatry note documents an assigned a GAF score of 56.  On examination, the psychiatrist noted that the Veteran had a sad mood with fair range affect.  He also noted that the Veteran was oriented and had logical and coherent speech/thought processes.  The Veteran denied having delusions or hallucinations.

In June 2016, the Veteran underwent another VA PTSD examination,  at which time he was diagnosed with PTSD and major depressive disorder (MDD).  At that examination, he reported that he didn't get a lot of sleep (i.e., three to four hours at a time and usually waking up one hour after falling asleep).  He also reported that he continued to not have good relationships with his sons; that he had no contact with his family; that he had no friends; that he just stayed in his house alone; that he didn't like to be around a lot of people; and that other than going to stores or getting fast food and watching television, he engaged in no other activities.  

The VA examiner found that the Veteran experienced the following symptoms: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work like setting; inability to establish and maintain effective relationships; and suicidal ideation (but the Veteran was certain that he would not act on it).  He assigned the Veteran a GAF score of 50.  He opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The Board notes that, in addition to service-connected PTSD, the medical evidence above reflected a diagnosis of mood disorder/MDD.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the Board finds that the evidence does not clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed nonservice-connected psychiatric disability.  In this regard, the February 2010 VA examiner stated that it was difficult to separate the Veteran's mood disorder symptoms from his PTSD symptoms.  Also, although the June 2016 VA examiner indicated that it was possible to differentiate the PTSD symptoms from the MDD symptoms, the examiner was ultimately not definitive in listing which symptoms were attributable to each diagnosis (e.g., saying certain symptoms were "related more" and indicating that some of the symptoms could not be "meaningfully distangled").  Thus, the Board will afford the Veteran the benefit of the doubt, and attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id.

Considering all the foregoing, including the medical records and the lay statements of record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, for the period from January 26, 2007 to June 8, 2016, collectively, the Veteran's psychiatric symptoms more closely approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, the criteria for the next higher, 70 percent rating.  In this regard, the above-described evidence reflects that the Veteran has had symptoms and overall impairment that correspond to the criteria for a 50 and a 70 percent rating.  In particular, the Veteran's symptoms have included flattened affect, circumstantial speech, memory impairment, impaired judgment and thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective relationships, suicidal ideation, speech intermittently irrelevant, near-continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Moreover, the Veteran has indicated that he has had significant difficulties socially and occupationally due to his PTSD, and medical professionals have provided opinions as to the severity of such symptoms and to the level of functional impairment due to such symptoms (to include GAF scores), ranging from moderate to severe.

Therefore, in sum, given that there has been PTSD symptoms listed in the 50 and 70 percent criteria, and an indication of both moderate and severe impairment affecting social and occupational functioning, the evidence is, at least, relatively evenly balanced on whether the Veteran's disability picture more closely approximates the criteria for a 70 percent rating for the period under consideration.  As such, and resolving reasonable doubt in favor of the Veteran, the Board findings that entitlement to an initial  70 percent rating for PTSD, from January 26, 2007 to June 8, 2016, is established..

However, the Board finds that the Veteran's PTSD has not met, or more closely approximated, the criteria for a maximum, 100 percent rating  at any point since the effective date of the award of service connection.  

In this regard, at no point has the Veteran manifested total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board notes that even though the Veteran indicated experiencing suicidal and homicidal ideation in November 2008, March 2010, and June 2016, such ideation was specifically noted or indicated to be without any intent to act, indicating no danger, let alone persistent danger, of the Veteran hurting himself or others.  Also, the Board notes that even though the Veteran indicated experiencing some memory impairment in November 2008 and June 2016, such impairment did not rise to the degree of memory loss for names of close relatives, own occupation or own name.  In addition, the Veteran has consistently denied having hallucinations or delusions.  Also, the Veteran has consistently been noted to be oriented to time and place and to otherwise have coherent speech and thought processes.  It has also been consistently indicated that the Veteran is able to perform activities of daily living, has adequate hygiene, and has no inappropriate behavior.  Thus, the Board finds that, at no pertinent point, has the Veteran manifested symptoms of the type, and extent, frequency, and/or severity (as appropriate) contemplated by the maximum, 100 percent schedular rating.

The Board further finds that none of the assigned GAF scores alone, provide a basis for a higher, 100 percent rating.  As noted, the GAF scores assigned have ranged from 38 to 60-with most scores assigned in the 50 range.  The range of scores assigned are indicative of moderate to severe symptomatology, with the majority of the scores in the 50 range consistent with the level of impairment contemplated in the assigned 70 percent rating.  Also, even the lowest assigned score of 38, which indicates "major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood," is consistent with no more than the level of impairment contemplated in the assigned 70 percent rating. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD has reflected so exceptional or so unusual as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The symptoms psychiatric symptoms, as discussed above, are all contemplated by the appropriate rating criteria under the General Rating Formula.  Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Hence, the rating assigned for the service-connected psychiatric disability during the claim period contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated or alleged  any symptomatology that falls outside the scope of the applicable criteria.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's psychiatric disability is appropriately rated as a single disability and there is no additional psychiatric impairment that has not been attributed to or considered in conjunction with the service-connected disability.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that, while the criteria for an initial 70 percent rating for the Veteran's PTSD are met from January 26, 2007 to June 8, 2016, a rating in excess of 70 percent mutr be denied.  The Board has resolved reasonable doubt in the Veteran's favor in assigning a higher initial 70 percent rating for PTSD, from January 26, 2007 to June 8, 2016, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

ORDER

A 70 percent rating for PTSD, from January 26, 2007 to June 8, 2016, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 for PTSD is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining TDIU claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Following the issuance of the December 2016 SSOC, the Veteran was afforded VA examinations of his prostate cancer and hearing loss/tinnitus in March 2017 and May 2017, respectively; copies of the examination reports have since been associated with the claims file.  Also in March 2017 and May 2017, the AOJ awarded increased ratings for the Veteran's service-connected prostate cancer and hearing loss.  This evidence-which discusses the functional impact of the Veteran's prostate cancer, hearing loss, and tinnitus-is relevant to the TDIU claim.  In this regard, the Board notes that the TDIU claim was originally raised as part of the higher initial rating claim for PTSD; however, in its September 2013 remand instructions, the Board clearly expanded the TDIU claim to include consideration of the Veteran's other service-connected disabilities.  However, this evidence has not been considered by the AOJ in conjunction with the claim for a TDIU.  Also, the Veteran's substantive appeal was received prior to February 2, 2013, and no waiver of initial AOJ consideration of this additional, relevant evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  Under these circumstances, the Board has no alternative but to remand the remaining matter to the AOJ for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.  

While this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards any employment information), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016) . 

Furthermore, the Board notes that the Veteran was sent a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in November 2015 which was not thereafter completed or returned, the AOJ should also provide the Veteran with another VA Form 21-8940-so as to afford the Veteran another opportunity to provide a complete description of his employment history since January 2007 to the present. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  As noted above, the AOJ's adjudication of the claim should include all evidence added to the claims file since the last adjudication of the claim in the December 2016 SSOC (to include the March 2017 VA prostate cancer examination report and the May 2017 VA hearing loss and tinnitus examination report).


Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Also, include in the letter another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)-so as to afford the Veteran with another opportunity to provide a complete description of his employment history since January 2007 to the present. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication-including the March 2017 VA prostate cancer examination report and the May 2017 VA hearing loss and tinnitus examination report) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


